from those raised in his previous petition. 2 See NRS 34.810(1)(b)(2); NRS
                34.810(2). Appellant's petition was procedurally barred absent a
                demonstration of good cause and actual prejudice.        See NRS 34.726(1);
                NRS 34.810(1)(b); NRS 34.810(3).
                             First, appellant, relying on the decisions in Sharma v. State,
                118 Nev. 648, 56 P.3d 868 (2002), and Bolden v. State, 121 Nev. 908, 124
                P.3d 191 (2005), argued he had good cause because he claimed these
                decisions were not available at the time he filed his first post-conviction
                petition. 3 This claim is belied by the record. Sharma was decided in 2002,
                and Bolden was decided in 2005, and appellant did not file his first post-
                conviction petition until June 23, 2006. Therefore, these claims were
                available to be raised in his first timely post-conviction petition. Further,
                appellant waited nearly three years after Bolden was decided and nearly
                six years after Sharma was decided to file these claims and failed to
                demonstrate good cause for the entire length of his delay. Therefore, the
                district court did not err in denying this claim.
                             Next, appellant claimed that he was actually innocent because
                had he not received the jury instructions disapproved of in Sharma and
                Bolden, he would not have been convicted. Appellant's claim fell short of

                      2SeeDuarte v. State, Docket No. 49279 (Order Affirming in Part,
                Reversing in Part, and Remanding, September 18, 2008); Duarte v. State,
                Docket No. 58643 (Order of Affirmance, June 13, 2012).

                      3Appellantalso argued that Mitchell v. State, 122 Nev. 1269, 149
                P.3d 33 (2006), provided good cause for filing his untimely petition.
                However, this case does not provide good cause because it only applied
                Sharma, and did not create new law or clarify existing law.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                demonstrating actual innocence because it is a claim of legal innocence,
                not factual innocence, and appellant did not show that "it is more likely
                than not that no reasonable juror would have convicted him in light of. . .
                new evidence." Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting
                Schlup v. Delo, 513 U.S. 298, 327 (1995)); see also Pellegrini v. State, 117
                Nev. 860, 887, 34 P.3d 519, 537 (2001); Mazzan v. Warden, 112 Nev. 838,
                842, 921 P.2d 920, 922 (1996). Therefore, the district court did not err in
                denying this claim.
                            Next, appellant claimed he was actually innocent because his
                codefendant provided an affidavit that stated appellant was not involved
                in the crime. Appellant did not demonstrate actual innocence because he
                failed to show that "it is more likely than not that no reasonable juror
                would have convicted him in light of. . . new evidence."      Calderon, 523
                U.S. at 559. The district court determined that appellant's codefendant
                was not credible because he was a convicted felon 45 times over and he
                was appellant's brother-in-law. We conclude that substantial evidence
                supports the decision of the decision court to deny this claim. See Riley v.
                State, 110 Nev. 638, 647, 878 P.2d 272, 278 (1994). Further, we note that
                the affidavit filed in support of the petition was not dated nor was it
                signed by appellant's co-defendant. Therefore, the district court did not
                err in denying this claim.
                            Finally, appellant also appeared to argue he was actually
                innocent based on the location of the water bottle and the fact that a
                witness identified appellant's counsel as the driver of the vehicle rather
                than appellant. These claims have been previously litigated, see Duarte v.
                State, Docket No. 42256 (Order of Affirmance, June 15, 2005); Duarte v.

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
State, Docket No. 49279 (Order Affirming in Part, Reversing in Part, and
Remanding, September 18, 2008), and the doctrine of law of the case
prevents further litigation of these issues, see Hall v. State, 91 Nev. 315-
16, 535 P.2d 797, 798-99 (1975). We therefore conclude that the district
court did not err in denying appellant's petition, and we
            ORDER the judgment of the district court AFFIRMED.




                                                                  J.
                                   Douglas

                                                    4

                                             efil                 J.
                                   Saitta


cc:   Hon. Jennifer P. Togliatti, District Judge
      Pedro Rafael Duarte
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




                                      4